EX P[ARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of “Group I” and “Species II - FIGS. 8A-8B” and “Subspecies A - FIG. 12,” which “reads on Claims 1-4, 7-8, and 10-11,” in the reply filed on 26 July 2022 is acknowledged.
The traversal is on the ground(s) that the “fields of search for Groups I and II are clearly and necessarily co-extensive” and “the field of search must necessarily cover all species, in addition to other related Classes and subclasses, to provide a complete and adequate search.”  These arguments, however, are not found to be persuasive because of the following:
The search for the invention of group I is not coextensive with the search for
the invention of group II as evidenced by their different classifications, detailed in paragraph 1 of the Office action filed 08 June 2022, and therefore searching for the inventions of both groups could not be done without serious burden.
Each of the various disclosed species details a mutually exclusive characteristic of a read head as evidenced by the representation of each various species/subspecies with a different figure or set of figures.  A search for one of these mutually exclusive characteristics is not coextensive with a search for the other mutually exclusive characteristics and therefore searching for all mutually exclusive characteristics could not be done without serious burden.
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 5, 6, 9 and 12-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/ species, there being no allowable generic or linking claim.

Claim 1, however, is generic/linking and allowable over the prior art of record.  Accordingly, the restriction requirement set forth in the Office action mailed on 08 June 2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable generic/linking claim.  Specifically, claims 5, 6 and 9, directed to one or more non-elected inventions/species, are no longer withdrawn from consideration because these claims require all the limitations of an allowable generic/linking claim.  However, claims 12-35, directed to one or more non-elected inventions/species, remain withdrawn from consideration because these claims do not require all the limitations of an allowable generic/linking claim.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 16 December 2021.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informality:
In line 1 on claim 7, “the non-magnetic spacer” should be changed to
--the non-magnetic layer-- in order to more clearly refer back to that set forth in
line 13 of independent claim 1.  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-11 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach nor suggest a “read head, comprising: (a) a bottom shield (S1) having a front side at an air bearing surface (ABS), and a top surface; (b) a top shield (S2) having a front side at the ABS, and a bottom surface; (c) a magnetoresistive (MR) sensor formed on S1 at the ABS, comprising: (1) a free layer (FL) with a magnetization in a first cross-track (longitudinal) direction, a front side at the ABS, and a back side at a first stripe height (SH1) from the ABS; (2) an AP1 reference layer with a magnetization that is orthogonal to the ABS in a first transverse direction, and wherein the AP1 reference layer is antiferromagnetically (AF) coupled to an AP2 reference layer through an AF coupling layer; and (3) a non-magnetic layer between the FL and AP1 reference layer; and (d) a Spin Hall Effect (SHE) layer comprised of a negative Spin Hall Angle (SHA) material and formed on the FL and with a second stripe height (SH2) between a front side and backside thereof, and wherein a top surface of the SHE layer is separated from the S2 bottom surface by an insulation layer, and wherein the SHE layer is configured to spin polarize a current and generate a first spin torque on the FL that opposes a second spin torque generated by the AP1 reference layer on the FL when the current flows from a second side of the SHE layer to a first side of the SHE layer opposite to the first cross-track direction and a portion of the current flows through the MR sensor from the SHE layer to the S1, or when the current flows from the first side of the SHE layer to the second side of the SHE layer in the first cross-track direction and a portion of the current flows through the MR sensor from the S1 to the SHE layer thereby reducing spin torque induced magnetic noise in the FL” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688